Case: 15-50226      Document: 00513574214         Page: 1    Date Filed: 06/30/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-50226
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 30, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

IAN DESHON SPENCE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:14-CR-193-1


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Ian Deshon Spence entered a conditional guilty plea to possessing crack
cocaine with intent to distribute in violation of 21 U.S.C. § 841(a)(1) and
(b)(1)(C). His conviction stemmed from the traffic stop of a vehicle in which he
was a passenger. Pursuant to his written plea agreement, Spence reserved the
right to appeal the following issues raised in his motion to suppress:
(1) whether the traffic stop was valid; (2) whether the stop was improperly


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50226     Document: 00513574214     Page: 2    Date Filed: 06/30/2016


                                  No. 15-50226

“extended before law enforcement asked for and received consent from the
driver to search the vehicle;” and (3) whether he gave voluntary statements in
response to questions from the law enforcement officers.
      On appeal, Spence raises only the second issue preserved in his plea
agreement, whether the traffic stop was improperly extended before consent to
search the vehicle was obtained. He argues that a law enforcement officer
impermissibly extended the stop by questioning the driver about his criminal
history after all the computer checks had come back clean and after deciding
to issue only a verbal warning to the driver for the traffic violation.
      We may affirm on any basis in the record. See United States v. Pack, 612
F.3d 341, 347 (5th Cir. 2010). “[A] detention must be temporary and last no
longer than is necessary to effectuate the purpose of the stop, unless further
reasonable suspicion, supported by articulable facts, emerges.” United States
v. Brigham, 382 F.3d 500, 507 (5th Cir. 2004) (en banc). However, after “a
valid traffic stop, an officer can request a driver’s license, insurance papers,
vehicle registration, run a computer check thereon, and issue a citation,” and
the detention is justified by the facts supporting the stop until computer checks
are received. United States v. Shabazz, 993 F.2d 431, 437 (5th Cir. 1993).
Further, it is permissible to require passengers to identify themselves and to
run computer checks on passengers. See Pack, 612 F.3d at 351. While waiting
for the results of computer checks, the police can question the subjects of a
traffic stop even on subjects unrelated to the purpose of the stop. See Shabazz,
993 F.2d at 436-37. “[O]nce all relevant computer checks have come back
clean, there is no more reasonable suspicion, and, as a general matter,
continued questioning thereafter unconstitutionally prolongs the detention.”
United States v. Lopez-Moreno, 420 F.3d 420, 431 (5th Cir. 2005).




                                        2
    Case: 15-50226    Document: 00513574214     Page: 3   Date Filed: 06/30/2016


                                 No. 15-50226

      In light of the testimony of a law enforcement officer at the suppression
hearing that the computer checks on the passengers were not completed when
he asked the driver for consent to search, the DVD of the traffic stop failing to
contradict this testimony, and the police report showing that the passengers’
identifying information was obtained at some point during the stop, the
evidence, viewed in the light most favorable to the Government, supports a
finding that the purpose of the traffic stop had not been completed when the
officer requested and received consent to search. See Shabazz, 993 F.2d at 437;
Pack, 612 F.3d at 347.      Accordingly, we discern no Fourth Amendment
violation.
      AFFIRMED.




                                       3